Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is attempted to be defined in these claims.  The claim appears to define the viscosity of an aqueous solution having solids therein, but it is unclear what the solids are, and what any of this has to do with the viscosity of the polymer itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0256800 to Kaneda (“Kaneda”).  Regarding claims 1 and 13-15, Kaneda discloses rechargeable batteries including negative electrodes, where the negative electrode is formed by casting a slurry including a binder and a silicon-comprising anode active material onto a current collector.  The binder as disclosed in example 1 includes a first copolymer including methacrylic acid as a first monomer (a-1) and acrylonitrile as a second monomer (a-2).  The binder includes a second copolymer forming a shell on the first copolymer core, the second copolymer including styrene as a first monomer (b-1) and methacrylic acid as a second monomer (b-2)
Further regarding claim 2, the first polymer of example 1 in Kameda includes a third comonomer, butyl acrylate, which is copolymerizable with methacrylic acid.
Further regarding claim 5, Figure 1 of Kameda shows the binder comprising a plurality of particles.
Further regarding claim 6, given that the core made of the first copolymer is adjacent to the entire inner surface of the shell formed by the second copolymer, the first copolymer can be considered to surround the second copolymer in the particles of Kameda.
Further regarding claim 8, each of the first and second polymers include methacrylic acid.
Further regarding claim 12, table 2 of Kaneda shows that the second copolymer of styrene and methacrylic acid has a glass transition temperature of 100 C.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda.
Further regarding claim 3, Kaneda discloses that the methacrylic acid and acrylonitrile are preferably included in amounts not greater than 10%.  Nonetheless, absent a showing of unexpected results or criticality to the invention, the Office finds a slightly higher amount of each of those units would be considered to be nothing more than the product of routine experimentation in attempting to arrive at a polymer having preferred swelling properties.
Further regarding claim 4, Kaneda disclose that the butyl acrylate is preferably included in an amount greater than 20%.  Thus, the claimed range and the range taught by Kaneda have abutting endpoints, thereby establishing a prima facie case of obviousness.
Further regarding claim 7, Kaneda discloses the shell polymer should be included preferably no greater than 35% of the total core/shell structure, thus providing preferred amount of the first polymer to be at least 185 parts per 100 parts of the second polymer.  Nonetheless, absent a showing of unexpected results or criticality to the invention, the Office finds that slightly lower relative amount of the first polymer compared to the second particle would be considered to be nothing more than the product of routine experimentation in attempting to arrive at a polymer having preferred swelling properties
Further regarding claim 11, Kaneda discloses methacrylic acid present in the second copolymer in an amount ranging from 0.1-15%, a range that includes the recited value thereby rendering it obvious.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727